Citation Nr: 9913998	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Determination of proper initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
assigned a 30 percent evaluation.  

2.  Entitlement to an effective date prior to April 5, 1994, 
for service connection for the veteran's PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.  

This matter arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD, 
and assigned a 30 percent evaluation, effective from July 29, 
1994.  A subsequent rating decision dated in July 1997 
assigned an even earlier effective date for service 
connection for PTSD, April 5, 1994.  The veteran filed a 
timely appeal, claiming his initially assigned 30 percent 
disability evaluation should have been higher, and that he 
should be entitled to an effective date prior to April 5, 
1994 for service connection for his PTSD.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's initial claim for service connection for 
PTSD was received by the RO on July 29, 1994.  The record 
does not disclose the receipt of any claim for service 
connection for PTSD prior to July 29, 1994.  

3.  The veteran was granted service connection for PTSD by a 
Board decision of February 1997.  A decision of April 1997 by 
the RO assigned a 30 percent evaluation for the veteran's 
PTSD, effective from July 29, 1994.  A subsequent rating 
decision by the RO of July 1997 assigned an earlier effective 
date for service connection for PTSD, to be April 5, 1994.

4.  Prior to November 7, 1996, the veteran's symptomatology 
for his PTSD was not shown to involve more than definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms were not shown to involve a reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce more than definite social impairment.  

5.  The veteran's PTSD has not otherwise been shown to 
involve symptomatology involving more than occupational and 
social impairment and occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (with routine behavior, self care, and conversation 
normal), due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  


CONCLUSIONS OF LAW

1.  The initial rating assigned for the veteran's PTSD is 
appropriate, and the criteria for assignment of an evaluation 
in excess of 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

2.  The proper effective date for a grant of service 
connection for PTSD is April 5, 1994, the effective date set 
forth by the RO in its July 1997 decision.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that a service-connected disability has 
become more severe is well grounded in cases in which the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
After a review of the record, the Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.  Therefore, no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (1998).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1998).  

In the present case, the veteran's initial claim for service 
connection for PTSD was received on July 29, 1994.  Service 
connection for PTSD was granted by a February 1997 decision 
by the Board.  Pursuant to the Board's decision, the RO 
granted service connection for PTSD by a rating decision of 
April 1997, and assigned a 30 percent evaluation, effective 
from July 29, 1994.  In June 1997, the veteran submitted a 
statement indicating that given his two long-term 
hospitalizations for PTSD, his disability warrants assignment 
of an evaluation in excess of 30 percent.  In consideration 
of this newly considered evidence, including hospitalization 
reports dating from April 1994, by a subsequent rating 
decision of July 1997, the RO modified the effective date for 
service connection for the veteran's PTSD to April 5, 1994.  

As the claim upon which this appeal is based was originally 
received in July 1994, all evidence submitted in connection 
with that claim must be considered.  The record shows that 
beginning in November 1984, the veteran complained of 
experiencing chronic anxiety and related problems, and 
indicated that he had experienced such symptoms since 
approximately 1973.  Between 1984 and the present time, the 
veteran has been hospitalized twice for treatment for his 
PTSD, and the severity of his demonstrated symptomatology has 
fluctuated over this period of time.  

The veteran was seen on an inpatient basis from April through 
June 1994 for treatment for his PTSD.  He reportedly 
experienced nightmares, flashbacks, anger, suspiciousness, 
and experienced difficulty controlling his temper.  In 
addition, he stated that he had punched holes in walls.  His 
diagnoses included Axis I PTSD, and he was found to have an 
Axis V global assessment of functioning (GAF) score of 65.  A 
GAF of 65 is suggestive of difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  However, the veteran was not 
shown to have experienced hallucinations, thought disorders, 
and indicated that he did not experience any homicidal or 
suicidal ideation.  His judgment was found to be unimpaired.  
In addition, a letter dated in July 1994 was received from 
Drake M. Davis, MA, LLP, stating that the veteran was seen 
for treatment for his PTSD on an outpatient basis, as often 
as weekly, depending on the degree of severity of his 
symptomatology.  

A report of a VA rating examination conducted in January 1995 
fails to include a diagnosis of PTSD, but rather, concludes 
with a diagnosis of Axis I polysubstance abuse and an Axis V 
GAF score of 50.  The examiner offered his opinion that at 
that time, the veteran did not meet the full criteria for a 
diagnosis of PTSD, but also observed that his drug use may 
have been suppressing his symptomatology.  A GAF score of 50 
suggests serious symptoms of a psychiatric disorder, i.e. 
suicidal ideation, severe obsessional rituals, or any serious 
impairment in social, occupational, or school functioning.  

In October 1996, the veteran appeared at a personal hearing 
before a Member of the Board in which he testified that he 
had incurred PTSD as a result of his combat experiences in 
Vietnam.  He stated that he was then currently employed, and 
that he worked every day.  The veteran reported that he had 
been characterized by his supervisor as a good worker, and 
after conflicts with his former supervisor, transferred to a 
different department where he worked as a paint technician.  
He indicated that he had worked in his former capacity for 
approximately 90 days, and had worked an equal amount of time 
in his then-current capacity.  The veteran testified that he 
had recently become involved in a local church, and that he 
had a good pastor who assisted him with counseling.  The 
veteran also conceded that he had problems with polysubstance 
abuse, but that he had been relatively drug-free in order to 
obtain his current job.  

After service connection for PTSD was granted by a Board 
decision of February 1997, the veteran underwent an 
additional VA rating examination in March 1997.  The report 
of that examination includes the examiner's observation that 
the veteran's grooming was superior.  The veteran reported 
that he was happily married, and that his wife was a woman 
whom he had previously physically abused.  He indicated that 
his wife and children were supportive, but that he was 
unemployed at that time.  The veteran stated that he had been 
steadily employed up until approximately December 1996.  He 
indicated that after he failed to receive a raise which he 
felt that he deserved, he became angry and quit.  The 
examiner noted that the veteran had good concentration 
ability and memory, and that he was fully oriented with the 
appropriate affect.  The veteran's diagnoses included Axis I 
PTSD and an Axis V GAF score of 60.  A GAF score of 60 
suggests that he demonstrated moderate symptoms of PTSD shown 
by moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

The veteran was treated on an inpatient basis once again from 
May through June 1997 for his PTSD.  At that time, his 
diagnoses included Axis I PTSD with an Axis V GAF score of 
50.  The treatment records show that he successfully 
completed his course of therapy, and that upon discharge, he 
was no longer a danger to himself or to others.  

Following the above discussed inpatient treatment, the 
veteran underwent a psychiatric examination at the behest of 
the Social Security Administration in October 1997.  At that 
time, the veteran reported that his wife was recovering from 
a broken arm sustained after he had kicked her.  He indicated 
that he had not worked since January 1997.  He related his 
version of events in which he quit his job after failing to 
obtain a raise he felt he deserved.  The veteran also 
reported that he had experienced sporadic suicidal thoughts 
over the past few months but denied hallucinations or 
delusions.  The examiner observed that his grooming was good, 
and he was polite although mildly anxious in manner.  In 
addition, the examiner indicated that his speech, affect, and 
concentration were normal, although he did appear to have 
agoraphobia.  The veteran's diagnoses included Axis I PTSD 
and an Axis V GAF score of 55.  A GAF score of 55 suggests 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

Under the regulations in effect when the veteran filed his 
claim, a 30 percent evaluation was contemplated for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation was 
warranted upon a showing of considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people.  Further, by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

Assignment of a 70 percent evaluation was warranted in cases 
in which the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  For assignment of a 100 
percent evaluation, the attitudes of all contacts except for 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior was also 
required.  Also, a 100 percent disability rating was 
warranted where the veteran was demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the Court also held that a showing of any one of 
the above evaluative criteria for a 100 percent evaluation 
was a sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  When the law or 
regulations change during an appeal period, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As the veteran filed his original claim 
on which this appeal is based prior to November 7, 1996, his 
claim must be evaluated under both the former and revised 
criteria.  

Under the revised criteria, a 30 percent evaluation is 
contemplated where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although functioning satisfactorily, with routine 
behavior, self care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks, (weekly or less often), chronic sleep impairment, 
and mild memory loss (such as forgetting names, directions, 
or recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

As the revised regulations came into effect during the 
pendency of the veteran's appeal, the veteran's service-
connected disability must be evaluated under both the former 
and the revised schedular criteria, as noted above.  See 
Karnas, supra.  However, the revised criteria may be applied 
only from the time that they became effective, November 7, 
1996.  Evidence concerning PTSD prior to that date may only 
be evaluated under the former criteria.  See Rhodan v. West, 
12 Vet. App. 55 (1998).  

Applying both the former and the revised regulations 
governing PTSD evaluations, the Board concludes that the 
currently assigned 30 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher rating.  In reaching this conclusion, the Board 
recognizes that since the time the veteran's claims for 
service connection and a higher initial rating for his PTSD 
have been pending, his symptomatology has fluctuated in 
severity.  In addition, the Board recognizes that the veteran 
has undergone two periods of inpatient treatment in 1994 and 
in 1997 for his PTSD.  However, the Board finds that the 
evidence does not show symptomatology of PTSD to the degree 
of severity as reported by the veteran during the applicable 
time period.  

The veteran has reported that he experiences avoidant 
behavior, nightmares, flashbacks, periods of uncontrolled 
temper, and has stated that he is unable to obtain or retain 
gainful employment by reason of his service-connected PTSD.  
In addition, the reports of inpatient treatment and VA rating 
examinations show that the veteran's GAF scores range from 50 
at the lower extreme to 65 at the highest level.  He has 
consistently denied hallucinations or delusions, and while he 
has indicated that he experiences sporadic suicidal ideation 
(as of the report of the October 1997 Social Security 
examination), such is not shown by the other evidence of 
record.  In addition, the veteran's periods of violence, 
inpatient treatment, and unemployability appear to coincide 
with recurrences of his polysubstance abuse problem.  

In short, the evidence, as discussed above, does not show 
that the veteran has, as of November 7, 1996, general 
functional impairment due to flattened affect, 
circumstantial, circumlocutory speech, panic attacks in 
excess of once per week, difficulty in understanding complex 
commands, or impairment of memory or judgment.  The veteran 
has demonstrably been shown to have difficulty in 
establishing and maintaining effective work and social 
relationships, but the Board notes that notwithstanding this, 
he is currently married, has children, and attends church, as 
reflected by the report of the March 1997 VA rating 
examination.  

In addition, prior to November 7, 1996, the veteran's PTSD 
symptomatology was not shown to involve considerable 
impairment as a result of psychoneurotic symptoms, although 
he did appear to have some difficulty in establishing 
effective or favorable relationships with people.  
Nonetheless, his symptomatology demonstrated during this 
period was more consistent with assignment of a 30 percent 
evaluation showing definite impairment in the ability to 
establish and maintain effective and wholesome relationships 
with people.  He was also shown to have definite social and 
industrial impairment, but again, not to the degree he has 
asserted.  

The veteran has also maintained that he is unable to obtain 
or retain gainful employment as a result of his service-
connected PTSD.  Accordingly, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Here, there has been 
no showing that the disability under consideration has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization beyond those two periods 
noted above, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
recognizes that the veteran has experienced numerous periods 
of unemployment, but observes that such unemployment appears 
to be the result of his polysubstance abuse, rather than the 
result of impairment due to PTSD, per se.  

Significantly, in his personal hearing of October 1996, the 
veteran reported that he had been characterized as a "good 
worker" by his supervisor, and that he had not missed any 
time from work at that point.  Later, the reports of the 
March 1997 and October 1997 psychiatric examinations both 
include the veteran's statements that he quit that job in 
either December 1996 or January 1997 because he was angry 
that he did not get the raise that he felt he deserved.  Such 
circumstances do not reflect an inability to obtain or retain 
gainful employment as a result of impairment caused by PTSD.  
In any event, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's PTSD symptoms change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's PTSD.  

II.  Effective Date for Service Connection Prior to April 5, 
1994

The question presented here is whether the veteran is 
entitled to a grant of service connection for his PTSD prior 
to April 5, 1994.  The veteran contends that he filed his 
original claim for service connection for PTSD in 1992.  He 
did not otherwise specify the particular date that he claimed 
to have filed this particular claim.  On July 29, 1994, the 
RO received a claim from the veteran for service connection 
for PTSD.  The RO initially denied his claim, but a February 
1997 decision by the Board granted service connection for 
PTSD.  Pursuant to the Board's decision, by a rating decision 
of April 1997, the RO assigned a 30 percent evaluation for 
the veteran's PTSD, effective from July 29, 1994, the date of 
receipt of the veteran's claim.  A thorough review of the 
veteran's claims file fails to disclose any claim for service 
connection for PTSD received prior to July 29, 1994.  As 
noted, upon receipt of additional evidence, by a July 1997 
rating decision, the RO assigned an even earlier effective 
date for service connection for the veteran's PTSD from July 
29, 1994 to April 5, 1994.  

Under the governing legal authority, the effective date of an 
award of disability compensation, in conjunction with a grant 
of entitlement to service connection on a direct basis, shall 
be the day following separation from active service, or the 
date entitlement arose if the claim is received within one 
year of separation from service.  Otherwise, the effective 
date shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(b)(2) (1998).  As the 
veteran's claim was received more than twenty years after 
separation from service, the proper effective date for the 
grant of service connection for PTSD is the date of receipt 
of the claim.  However, given that by its July 1994 rating 
decision, the RO modified the effective date for service 
connection for PTSD to April 5, 1994, the effective date for 
service connection will otherwise be what the RO has 
established.  

The Board recognizes the veteran's contentions and statements 
that he filed a claim for service connection for PTSD in 
1992.  However, there is no evidence that any such claim had 
been received at that time.  As noted, a review of the record 
shows that the earliest such claim was received on the date 
indicated, July 29, 1994, and that this effective date was 
superseded by the RO's July 1997 decision which assigned an 
earlier effective date for service connection for PTSD to be 
April 5, 1994.  In any event, there is no statutory or 
regulatory provision that enables the Board to disregard the 
law and provide the relief the veteran requests.  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
finds no basis to extend the effective date for service 
connection beyond April 5, 1994.  Therefore, the veteran's 
appeal is denied.  


ORDER

The initial rating for the veteran's PTSD is appropriate, and 
entitlement to an evaluation in excess of 30 percent is 
denied.  

Entitlement to an effective date prior to April 5, 1994, for 
a grant of service connection for PTSD is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

